Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
 
Response to Applicants’ Arguments/Amendments 

	The amendment has significantly altered the inventive entity. The new amendment now states that the multicellular aggregate surrounded by the cell bound layer of basement membrane is disposed within the 3D polymer matrix comprising collagen I.  This recent limitation is not taught in the prior art reference Berens.    As a result, the previously made rejections are withdrawn and new rejections put forth.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guzman “The effect of fibrillar matrix architecture on tumor cell invasion of physically challenging environments” Biomaterials 35 (2014): 6954-6963.  This reference is provided on the IDS form dated 2/27/2019.

Guzman teaches an in vitro system, the system comprising:  (i) a multicellular aggregate (Figure 1b; Pages 6955—Sections 2.1-2.2;  (ii) Guzman teaches a multicellular aggregate composed of breast cancer cells (Sections 2.1-2.2.).  The multicellular spheroids are surrounded by Matrigel which is added in Section 2.1.  Figure 1.b. shows the structure of the multicellular spheroid; the cells are in the middle as can be seen in the photograph. A layer of basement membrane which includes components such as Matrigel can be seen surrounding the multicellular aggregate in Figure 1b; and (iii) a three-dimensional (3D) biopolymer matrix comprising collagen | (Page 6955-Sections 2.5-2.6), wherein the multicellular aggregate surrounded by the cell-bound layer of basement membrane is disposed within the 3-D biopolymer matrix (Page 6955-Sections 2.5-2.6; Figure 1 as in instant Claim 1, wherein the 3D biopolymer matrix comprises basement membrane extract (BME) (Page 6955-Sections 2.4—2.5) as in instant Claim 2, A high throughput system is not specifically defined so it can be interpreted broadly.  Guzman’s system can be considered a high throughput system because multiple aggregates were rapidly produced which can then be placed in a cell embedded gel containing BME stock solution (Page 6955; Figure 1a (“3D”)) as in instant Claim 3.


The reference anticipates the claim limitations

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziperstein “Breast Cancer Cell Line Aggregate Morphology Does Not Predict Invasive Capacity” PLOS One September 29, 2015.  This reference is provided on the IDS form dated 2/27/2019.


Ziperstein teaches an in vitro system comprising (i) a multicellular aggregate (Pages 3 and 6); the aggregate is surrounded by a basement membrane material because Matrigel is added on Page 3 of the culture section (Page 3 and Page 6); the multicellular aggregate is further surrounded and disposed within a 3D biopolymer matrix comprising collagen 1(Pages 5-6) as in instant Claim 1, a high throughput system is not specifically defined. The system taught in Ziperstein can produce numerous basement membrane coated aggregates present in a 3D biopolymer matrix which could be construed as being a high throughput system (Page 6, Figure 1) as in instant Claim 3.

The reference anticipates the claimed limitation.

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632